DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bhartia (WO2020/065678).

Referring to claims 15-17. Bhartia discloses a “System and Method For Classification of Materials”. See Figs. 1-2 and respective portions of the specification. Bhartia further discloses an apparatus for washing and grading sand, said apparatus comprising: a first grading screen (102) adapted to separate a feed material into a fine fraction and a coarse fraction, the coarse fraction having a greater particle size than the fine fraction; a first fines separation stage comprising one or more hydrocyclones (108) adapted to receive the fine fraction entrained in water, downstream of said first grading screen to thereby remove fine contaminants; a first dewatering screen (129) adapted to dewater the fine fraction downstream of said first fines separation stage to provide a fine 

Referring to claim 18. Bhartia further discloses wherein said sump of said further dewatering screen includes or is associated with a pump (107) adapted to pump the fine fraction, entrained in water, to a second fines separation stage, comprising one or more further hydrocyclones, upstream of said first dewatering screen (See at least Sect. 010-016). 

Referring to claims 19-22. Bhartia further discloses wherein said first and second dewatering screens comprise first and second sides of a laterally divided split deck dewatering screen (109) and wherein the fine fraction of the feed material is supplied to a sump of said split deck dewatering screen , said sump including being associated with a pump adapted to pump the fine fraction, entrained in water, to said first fines separation stage. Moreover, Bhartia discloses first (113) and second conveyors (114) mounted adjacent the split deck dewatering screen to receive material from a discharge end of respective sides thereof, said conveyor being displaced along an axis extending transverse to the deck of the split deck dewatering screen to vary the proportion of material falling from each of the first and second sides of the split deck dewatering 

Referring to claim 23-25. Bhartia further a water and fine contamination overflowing from said upper ends of said hydrocyclones of said first fines separation stage is passed to a water treatment system to be treated and subsequently reused in said first grading screen and/or said first or second dewatering screens,  10 wherein said water treatment system comprises a settling tank wherein sludge is collected in a lower end of said settling tank for subsequent removal, treatment and disposal, and water overflowing from said settling tank is collected in a water storage reservoir for subsequent reuse and15 mixing and dosing apparatus adapted to add a flocculent to the waste water upstream of said settling tank. (See at least Sect. 010 – Sect. 016, Sect. 019). 

	Referring to claim 1-14. With respect to claims 1-14, the method described in these claims would inherently result from the use of Bhartia’s “System and Method For Classification of Materials” as advanced above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653